The Supreme Court erred in determining that the defendant’s statutory right to a speedy trial had been violated (see, CPL 30.30 [1] [a]). It is uncontroverted that the subject six-month period consisted of 184 days and, in dismissing the *688indictment, the court determined that 189 days were chargeable to the People. However, in rendering its determination the court erroneously charged the People with a 12-day period of delay which occurred between November 10, 1994, and November 22, 1994. The record of the November 10, 1994, calendar call before Justice Plug evinces that defense counsel clearly expressed his consent to this adjournment (see generally, People v Smith, 82 NY2d 676, 678; People v Liotta, 79 NY2d 841, 843). Since the subject 12-day period is dispositive with reference to the defendant’s CPL 30.30 motion, the defendant’s motion is denied, the indictment is reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings on the indictment. Pizzuto, J. P., Santucci, Altman and Hart, JJ., concur.